Citation Nr: 0520341	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to July 1975.  This matter comes before the Board 
of Veterans' Appeals (Board) from a January 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In July 2003 and April 2004, 
the Board remanded the case for further development.


FINDING OF FACT

The veteran's left (minor) shoulder disability is manifested 
by some limitation of left arm motion and of certain 
activities due to pain; motion is not limited to 25 degrees 
from the side; and fibrous union, nonunion, marked malunion 
of the humerus or ankylosis of the left shoulder is not 
shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected left shoulder disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5200, 5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  A March 2002 statement of the 
case (SOC) outlined what was needed to establish entitlement 
to the benefit sought, and what the evidence showed.  The 
Board, by letter of March 2003, informed the veteran of the 
enactment of the VCAA.  A September 2003 letter to the 
veteran from VA's "Tiger Team," while not specifically 
mentioning the "VCAA," advised the veteran of what was 
necessary to establish an increased rating, of his and VA's 
respective responsibilities in claims development, and to 
submit anything he had pertinent to the condition at issue.  
Supplemental SOCs (SSOCs) in December 2003 and April 2005 
informed him of pertinent VCAA regulations.  The SSOCs also, 
both at page two, advised him to "provide any evidence in 
[his] possession that pertains" to his claim.  

Regarding timing of notice, while VCAA type notice did not 
precede the rating appealed, it was provided prior to the 
RO's last adjudication of the claim.  The veteran has now 
received notice of everything necessary, and he has had ample 
opportunity to respond.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records (dated to January 2003).  He has been 
afforded several VA examinations, most recently in December 
2004.  

The Board observes that the "duty to assist" the veteran in 
the development of facts pertinent to his claim (and here 
also to keep him properly notified) is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The VA is not required "to turn up heaven and earth" to 
find the correct address for a claimant.  See Hyson v. Brown, 
5 Vet. App. 262 (1993).  The veteran must also be prepared to 
meet his obligations by cooperating with VA's efforts to 
acquire all medical evidence supporting a claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  To this, the Board notes 
that a May 2004 development letter was mailed to the veteran 
at his address of record (located in Houston, Texas).  This 
letter was not returned as undeliverable.  This letter, from 
the Appeals Management Center in Washington, DC, in pertinent 
part, requested the veteran to submit "any treatment records 
pertinent to your claimed condition[s], especially those 
which are recent (within the last 12 months."  See also 
April 2004 Board remand, which sought to obtain treatment 
records since January 2003.  The veteran did not respond to 
either the Board's remand or the May 2004 letter.  On 
December 2004 VA examination it was specifically noted that 
the veteran had "no treatment".  VA's duty to assist is 
met.  Hence, the Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the veteran for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Factual Basis

The veteran is right handed.  See March 1972 Report of 
Medical History.  

On December 1975 VA medical examination the veteran 
complained of left shoulder dislocation.  Subluxing left 
shoulder was diagnosed.  The degree of impairment was 
described as "minimal."  

On November 1976 VA orthopedic examination recurrent 
subluxation of the left shoulder joint, mild to moderate was 
diagnosed.  

A January 1977 RO rating decision increased the rating for 
the veteran's service-connected left shoulder disability to 
20 percent.  That rating has continued to date, and is 
"protected".  38 C.F.R. § 3.951.

On March 1979 VA orthopedic examination recurrent left 
shoulder dislocation residuals was diagnosed.  

On December 2001 VA orthopedic examination the veteran 
reported episodes of left shoulder instability.  Range of 
motion studies showed active left shoulder flexion to 90 
degrees, abduction to 90 degrees, and external and internal 
rotation to 80 degrees.  Positive sulcus sign was noted.  
Positive apprehension sign and relocation maneuver was also 
noted.  Recurrent left shoulder instability was diagnosed, 
described as moderate to severe.  X-rays showed a normal left 
shoulder.  

VA treatment records dated from November 2001 to January 
2003, are devoid of any mention of the veteran being treated 
for (or complaining of) any left shoulder problems.  
On December 2004 VA orthopedic examination the examiner noted 
that review of the veteran's service medical records showed 
left shoulder trauma (dislocation) in 1972.  The veteran 
complained of intermittent left shoulder pain/stiffness.  He 
denied being treated for his left shoulder.  Left shoulder 
joint flare-ups, precipitated by overhead activities, were 
noted to be "variable" (with no pattern) in nature.  No 
additional limited range of motion or functional impairment, 
beyond complaints of pain, was noted.  No arthritis or 
ankylosis was noted.  It was noted that the veteran's left 
shoulder complaints did not affect his usual occupation as a 
commercial truck salesman.  Left shoulder ranges of motion 
were:  Flexion 175 degrees, abduction 175 degrees, and 
internal and external rotation 90 degrees.  There was pain on 
motion with flexion or abduction to more than 170 degrees.  
Pain also increased with repetitive movements.  There was 
tenderness in the area of the left lateral proximal deltoid.  
X-rays were interpreted as within normal limits.  The 
diagnosis was left rotator cuff tendonitis after old 
dislocation.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected left (minor) shoulder 
disability is currently rated 20 percent under Diagnostic 
Code (Code) 5202, which provides for evaluation of shoulder 
and arm disability based on impairment of the humerus, such 
as loss of head of the humerus; nonunion, fibrous union, or 
malunion of the humerus; or recurrent dislocation at the 
scapulohumeral joint.  However, as the record here is 
negative for such pathology (particularly fibrous union), a 
rating in excess of 20 percent under Code 5202 is not 
indicated.

Other potentially applicable Codes include Code 5200, which 
requires scapulohumeral ankylosis.  This clearly is not shown 
by the medical evidence of record.  Code 5201 provides for a 
20 percent rating when there is limitation of motion of 
either arm to shoulder level.  When minor arm motion is 
limited to midway between the side and shoulder level, a 20 
percent rating is warranted.  Limitation of the minor arm 
motion to 25 degrees from the side is rated 30 percent.  
[Normal range of motion of the shoulder is 180 degrees of 
flexion, 180 degrees of abduction, and 90 degrees of external 
and internal rotation.  38 C.F.R. § 4.71, Plate I.]  

20 percent rating is the maximum rating under Code 5203; as 
the shoulder is already rated 20 percent, consideration of 
Code 5203 criteria would be of no benefit to the veteran.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40. 

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where a rating is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When, after careful consideration of all data, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The veteran's service-connected left (minor) shoulder 
disability has been rated 20 percent under Code 5202.  This 
rating is "protected".  See 38 C.F.R. § 3.951.  Symptoms 
shown are not of sufficient severity to warrant the nest 
higher 40 percent rating under Code 5202.  Fibrous union (or 
greater false flail or flail shoulder) is clearly not 
demonstrated.  

To warrant the next higher (30 percent) rating under Code 
5201, the evidence would have to show motion limitation to 25 
degrees from the side.  Here, the veteran had painless 
abduction motion to 170 degrees.  See December 2004 VA 
orthopedic examination report.  The medical evidence does not 
show additional loss of range of motion, weakness, excess 
fatigue or incoordination.  There is no basis for a higher 
rating for the left (minor) shoulder under any applicable 
criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine does not apply where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.






ORDER

A rating in excess of 20 percent for left shoulder disability 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


